 
Exhibit 10.68

 
Chordiant Software, Inc.


2005 Equity Incentive Plan
Stock Option Grant Notice
 
Chordiant Software, Inc. (the “Company”), pursuant to its 2005 Equity Incentive
Plan (the “Plan”), hereby grants to Optionholder an option to purchase the
number of shares of the Company’s Common Stock set forth below.  This option is
subject to all of the terms and conditions as set forth herein, in the Stock
Option Agreement and the Plan, both of which are attached hereto and
incorporated herein in their entirety.
 
Optionholder:
 %%FIRST_NAME%-% %%LAST_NAME%-%
       
Address:
%%ADDRESS_LINE_1%-%
   
%%ADDRESS_LINE_2%-%
   
%%ADDRESS_LINE_3%-%
   
%%CITY%-%, %%STATE%-% %%ZIPCODE%-%
   
%%COUNTRY%-%
       
Date of Grant:
%%OPTION_DATE%-%
 
Vesting Commencement Date:
%%VEST_BASE_DATE%-%
 
Type of Grant1:
%%OPTION_TYPE%-%
 
Option Number:
%%OPTION_NUMBER%-%
       
Number of Shares Subject to Option:
%%TOTAL_SHARES_GRANTED%-%
 
Exercise Price (Per Share):
%%OPTION_PRICE%-%
 
Total Exercise Price:
%%TOTAL_OPTION_PRICE%-%
 
Exercise Schedule:
Same as vesting schedule below
 
Payment:
By one or a combination of the following items:
   
· By cash, check bank draft or money order payable to the Company
   
· Pursuant to a Regulation T Program if the shares are publicly traded
   
· Subject to the Company’s consent at the time of exercise, by delivery of
already-owned shares
   
· Subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement2
       



Shares in each period will become fully vested on the date
shown.  Notwithstanding the foregoing, vesting will terminate upon the
Optionholder’s termination of Continuous Service.


Shares
Vest Type
Full Vest
Expiration
%%SHARES_PERIOD1%-%
%%VEST_TYPE_PERIOD1%-%
%%VEST_DATE_PERIOD1%-%
%%EXPIRE_DATE_PERIOD1%-%
%%SHARES_PERIOD2%-%
%%VEST_TYPE_PERIOD2%-%
%%VEST_DATE_PERIOD2%-%
%%EXPIRE_DATE_PERIOD2%-%
%%SHARES_PERIOD3%-%
%%VEST_TYPE_PERIOD3%-%
%%VEST_DATE_PERIOD3%-%
%%EXPIRE_DATE_PERIOD3%-%
%%SHARES_PERIOD4%-%
%%VEST_TYPE_PERIOD4%-%
%%VEST_DATE_PERIOD4%-%
%%EXPIRE_DATE_PERIOD4%-%
%%SHARES_PERIOD5%-%
%%VEST_TYPE_PERIOD5%-%
%%VEST_DATE_PERIOD5%-%
%%EXPIRE_DATE_PERIOD5%-%
%%SHARES_PERIOD6%-%
%%VEST_TYPE_PERIOD6%-%
%%VEST_DATE_PERIOD6%-%
%%EXPIRE_DATE_PERIOD6%-%
%%SHARES_PERIOD7%-%
%%VEST_TYPE_PERIOD7%-%
%%VEST_DATE_PERIOD7%-%
%%EXPIRE_DATE_PERIOD7%-%
%%SHARES_PERIOD8%-%
%%VEST_TYPE_PERIOD8%-%
%%VEST_DATE_PERIOD8%-%
%%EXPIRE_DATE_PERIOD8%-%
%%SHARES_PERIOD9%-%
%%VEST_TYPE_PERIOD9%-%
%%VEST_DATE_PERIOD9%-%
%%EXPIRE_DATE_PERIOD9%-%
%%SHARES_PERIOD10%-%
%%VEST_TYPE_PERIOD10%-%
%%VEST_DATE_PERIOD10%-%
%%EXPIRE_DATE_PERIOD10%-%



 
Additional Terms/Acknowledgements:  By accepting this option, the Optionholder
acknowledges receipt of, and understands and agrees to, this Stock Option Grant
Notice, the Stock Option Agreement, the Plan and the Plan
Prospectus.  Optionholder further acknowledges that as of the Date of Grant,
this Stock Option Grant Notice, the Stock Option Agreement and the Plan set
forth the entire understanding between Optionholder and the Company with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Optionholder with respect to the
subject matter hereof.
 





--------------------------------------------------------------------------------

 
1           If this is an Incentive Stock Option, it (plus other outstanding
Incentive Stock Options) cannot be first exercisable for more than $100,000 in
value (measured by exercise price) in any calendar year.  Any excess over
$100,000 is a Nonstatutory Stock Option.
 
2           Any portion of this option intended to qualify as an Incentive Stock
Option may not be exercised by net exercise.

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.68



 


 
Attachment I


Chordiant Software, Inc.


2005 Equity Incentive Plan
Stock Option Agreement


(Incentive Stock Option or Nonstatutory Stock Option)




Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and this Stock
Option Agreement, Chordiant Software, Inc. (the “Company”) has granted you an
option under its 2005 Equity Incentive Plan (the “Plan”) to purchase the number
of shares of the Company’s Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice. Defined terms not explicitly
defined in this Stock Option Agreement but defined in the Plan shall have the
same definitions as in the Plan.


The details of your option are as follows:


1.           Vesting. Subject to the limitations contained herein, your option
will vest as provided in your Grant Notice, provided that vesting will cease
upon the termination of your Continuous Service.


2.           Number of Shares and Exercise Price. The number of shares of Common
Stock subject to your option and your exercise price per share referenced in
your Grant Notice may be adjusted from time to time for Capitalization
Adjustments.


3.           Exercise Restriction for Non-Exempt Employees.  In the event that
you are an Employee eligible for overtime compensation under the Fair Labor
Standards Act of 1938, as amended (i.e., a “Non-Exempt Employee”), you may not
exercise your option until you have completed at least six (6) months of
Continuous Service measured from the Date of Grant specified in your Grant
Notice, notwithstanding any other provision of your option.  Notwithstanding the
foregoing, consistent with the provisions of the Worker Economic Opportunity
Act, upon your death or Disability, or upon a Corporate Transaction or a Change
in Control in which the vesting of your option accelerates, your option, to the
extent then vested, may be exercised earlier than six (6) months following the
Date of Grant.  The foregoing provision is intended to operate so that any
income derived by a Non-Exempt Employee in connection with the exercise or
vesting of this option will be exempt from his or her regular rate of pay.


4.           Method of Payment. Payment of the exercise price is due in full
upon
exercise of all or any part of your option. You may elect to make payment of the
exercise price in cash or by check or in any other manner permitted by your
Grant Notice, which may include one or more of the following:


(a)           In the Company’s sole discretion at the time your option is
exercised and provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly, pursuant to a program developed under Regulation T
as promulgated by the Federal Reserve Board that, prior to the issuance of
Common Stock, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds.


(b)           Subject to the consent of the Company at the time of exercise,
provided that at the time of exercise the Common Stock is publicly traded and
quoted regularly, by delivery of already-owned shares of Common Stock either
that you have held for the period required to avoid a charge to the Company’s
reported earnings or that you did not acquire, directly or indirectly from the
Company, that are owned free and clear of any liens, claims, encumbrances or
security interests, and that are valued at Fair Market Value on the date of
exercise. “Delivery” for these purposes, in the sole discretion of the Company
at the time you exercise your option, shall include delivery to the Company of
your attestation of ownership of such shares of Common Stock in a form approved
by the Company. Notwithstanding the foregoing, you may not exercise your option
by tender to the Company of Common Stock to the extent such tender would violate
the provisions of any law, regulation or agreement restricting the redemption of
the Company’s stock.


(c)           If the option is a Nonstatutory Stock Option, subject to the
consent of the Company at the time of exercise, by a “net exercise” arrangement
pursuant to which the Company will reduce the number of shares of Common Stock
issued upon exercise of your option by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company shall accept a cash or other payment from you to the
extent of any remaining balance of the aggregate exercise price not satisfied by
such reduction in the number of whole shares to be issued; provided further,
however, that shares of Common Stock will no longer be outstanding under your
option and will not be exercisable thereafter to the extent that (1) shares are
used to pay the exercise price pursuant to the “net exercise,” (2) shares are
delivered to you as a result of such exercise, and (3) shares are withheld to
satisfy tax withholding obligations.


5.           Whole Shares. You may exercise your option only for whole shares of
Common Stock.


6.           Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, you may not exercise your option unless the shares of Common
Stock issuable upon such exercise are then registered under the Securities Act
or, if such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with other applicable laws and regulations governing your option, and you may
not exercise your option if the Company determines that such exercise would not
be in material compliance with such laws and regulations.


7.           Term. You may not exercise your option before the commencement of
its term or after its term expires. The term of your option commences on the
Date of Grant and expires upon the earliest of the following:


(a)           immediately upon the termination of your Continuous Service for
Cause;


(b)           three (3) months after the termination of your Continuous Service
for any reason other than Cause, Disability or death, provided that if during
any part of such three (3) month period you may not exercise your option solely
because of the condition set forth in the preceding paragraph relating to
“Securities Law Compliance,” your option shall not expire until the earlier of
the Expiration Date or until it shall have been exercisable for an aggregate
period of three (3) months after the termination of your Continuous Service;


(c)           twelve (12) months after the termination of your Continuous
Service due to your Disability;


(d)           eighteen (18) months after your death if you die either during
your Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;


(e)           the Expiration Date indicated in your Grant Notice; or


(f) the day before the tenth (10th) anniversary of the Date of Grant.


If your option is an Incentive Stock Option, note that, to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant of your option and
ending on the day three (3) months before the date of your option’s exercise,
you must be an employee of the Company or an Affiliate, except in the event of
your death or Disability. The Company has provided for extended exercisability
of your option under certain circumstances for your benefit but cannot guarantee
that your option will necessarily be treated as an Incentive Stock Option if you
continue to provide services to the Company or an Affiliate as a Consultant or
Director after your employment terminates or if you otherwise exercise your
option more than three (3) months after the date your employment terminates.


8.           Exercise.


(a)           You may exercise the vested portion of your option (and the
unvested portion of your option if your Grant Notice so permits) during its term
by delivering a Notice of Exercise (in a form designated by the Company)
together with the exercise price to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require.


(b)           By exercising your option you agree that, as a condition to any
exercise of your option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (1) the exercise of
your option, (2) the lapse of any substantial risk of forfeiture to which the
shares of Common Stock are subject at the time of exercise, or (3) the
disposition of shares of Common Stock acquired upon such exercise.


(c)           If your option is an Incentive Stock Option, by exercising your
option you agree that you will notify the Company in writing within fifteen (15)
days after the date of any disposition of any of the shares of the Common Stock
issued upon exercise of your option that occurs within two (2) years after the
date of your option grant or within one (1) year after such shares of Common
Stock are transferred upon exercise of your option.


9.           Transferability.


(a)           Restrictions on Transfer.  Your option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during your lifetime only by you; provided, however, that the Board
may, in its sole discretion, permit transfer of your options in a manner that is
not prohibited by applicable tax and securities laws upon your request.
 
(b)           Domestic Relations Orders.  Notwithstanding the foregoing, your
option may be transferred pursuant to a domestic relations order; provided,
however, that if your option is an Incentive Stock Option, your option shall be
deemed to be a Nonstatutory Stock Option as a result of such transfer.
 
(c)           Beneficiary Designation.  Notwithstanding the foregoing, you may,
by delivering written notice to the Company, in a form provided by or otherwise
satisfactory to the Company and any broker designated by the Company to effect
option exercises, designate a third party who, in the event of your death, shall
thereafter be entitled to exercise your option.  In the absence of such a
designation, the executor or administrator of your estate shall be entitled to
exercise your option.
 
10.           Option Not a Service Contract. Your option is not an employment or
service contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
employment. In addition, nothing in your option shall obligate the Company or an
Affiliate, their respective stockholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.


11.           Withholding Obligations.


(a) At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.
 
(b) Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your option a number of whole shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the minimum amount of tax required to be
withheld by law (or such lower amount as may be necessary to avoid
classification of your option as a liability for financial accounting
purposes).  If the date of determination of any tax withholding obligation is
deferred to a date later than the date of exercise of your option, share
withholding pursuant to the preceding sentence shall not be permitted unless you
make a proper and timely election under Section 83(b) of the Code, covering the
aggregate number of shares of Common Stock acquired upon such exercise with
respect to which such determination is otherwise deferred, to accelerate the
determination of such tax withholding obligation to the date of exercise of your
option.  Notwithstanding the filing of such election, shares of Common Stock
shall be withheld solely from fully vested shares of Common Stock determined as
of the date of exercise of your option that are otherwise issuable to you upon
such exercise.  Any adverse consequences to you arising in connection with such
share withholding procedure shall be your sole responsibility.
 
(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied.  Accordingly, you may not be
able to exercise your option when desired even though your option is vested, and
the Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein unless such obligations are satisfied.
 
12.           Tax Consequences. You hereby agree that the Company does not have
a duty to design or administer the Plan or its other compensation programs in a
manner that minimizes your tax liabilities. You shall not make any claim against
the Company, or any of its Officers, Directors, Employees or Affiliates related
to tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.
 
13.           Notices. Any notices provided for in your option or the Plan shall
be given in writing and shall be deemed effectively given upon receipt or, in
the case of notices delivered by the Company to you, five (5) days after deposit
in the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.  Notwithstanding the foregoing, the Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and this option by electronic means or to request your consent to
participate in the Plan by electronic means.  You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.


14.           Governing Plan Document. Your option is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
option, and is further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the provisions of your option and
those of the Plan, the provisions of the Plan shall control.


15.           Other Documents.  You hereby acknowledge receipt or the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus.  In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.
16.           Effect on Other Employee Benefit Plans.  The value of the option
subject to this Stock Option Agreement shall not be included as compensation,
earnings, salaries, or other similar terms used when calculating your benefits
under any employee benefit plan sponsored by the Company or any Affiliate,
except as such plan otherwise expressly provides. The Company expressly reserves
its rights to amend, modify, or terminate any of the Company’s or any
Affiliate’s employee benefit plans.


17.           Choice of Law.  The interpretation, performance and enforcement of
this Stock Option Agreement will be governed by the law of the state of Delaware
without regard to such state’s conflicts of laws rules.


18.           Compliance with Section 409A of the Code.  This option is intended
to comply with Treasury Regulation Section 1.409A-1(b)(5)(i)(A) and/or
(ii).  Each installment of shares that vests is intended to constitute a
“separate payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2).



 
 

--------------------------------------------------------------------------------

 
Exhibit 10.68



Attachment II


Chordiant Software, Inc.
 
2005 Equity Incentive Plan

 

 
 

--------------------------------------------------------------------------------

 
